Lamorelle, P. J.,
A majority of the court are of opinion that exceptions 1, 2 and 4, which go to the award of all income, result of an extraordinary dividend, which dividend the Auditing Judge awarded to the present cestui que trust to the exclusion of a former cestui que trust (now deceased), should be dismissed for the reasons given by the Auditing Judge in his adjudication.
We are of opinion that exception 3, which reads as follows: “The learned Auditing Judge erred in finding that it does not appear whether any of the undivided profits of the Philadelphia Trust Company were earned in the lifetime of Henrietta H. Dunne, deceased,” is irrelevant, in view of the findings of fact and conclusions of law in such adjudication, because, in dismissing the other three exceptions, we necessarily determine that the former cestui que trust is entitled to no part of the dividend, irrespective of when it, of any part of it, was earned.
Accordingly, all exceptions are dismissed and the adjudication is confirmed absolutely. ^